IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,046-01


                         EX PARTE EDWARD MEADOR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1643105-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of robbery - bodily injury and sentenced to two years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims of ineffective assistance of

counsel, due process violations, and no evidence are without merit. Therefore, we deny relief.

       Applicant’s remaining claim alleging he was denied pre-sentence jail credit is dismissed

pursuant to Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010).
Filed: March 16, 2022
Do not publish